08-2573-pr
     Green v. McLaughlin

 1                              UNITED STATES COURT OF APPEALS
 2                                  FOR THE SECOND CIRCUIT
 3
 4                                        SUMMARY ORDER
 5
 6   RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
 7   A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
 8   GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
 9   LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
10   THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
11   ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
12   A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
13   COUNSEL.
14
15           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
16   Daniel Patrick Moynihan Courthouse, 500 Pearl Street, in the City of New York, on the 22nd day
17   of April, two thousand ten.
18
19   Present:
20              Pierre N. Leval,
21              Peter W. Hall,
22              Debra Ann Livingston,
23                             Circuit Judges.
24
25   ________________________________________________
26
27   Shawn Green,
28
29              Plaintiff-Appellant,
30
31                     v.                                            No. 08-2573-pr
32
33   Kenneth McLaughlin, Inspector General, Donald Selsky, Director Inmate Disciplinary Program,
34   Thomas G. Eagen, Director Inmate Grievance Program, Affirmative Action Administrator, W.E.
35   Phillips, Superintendent, C.J. Koenigsmann, GHCF Senior Counselor, James Temple, GHCF
36   Senior Counselor, Delores Thornton, Program Deputy, L. Goidel, of IGP, Unidentified Personnel,
37   J. Rosario, Records Access Officer, T. Gotsch, Lieutenant, Sergeant Markham, F. Sarles, Officer,
38   D. Huttell, Officer, G. Tilltoson, Officer,
39
40              Defendant-Appellees.
41
 1   ________________________________________________
 2
 3   For Plaintiff-Appellant:                   Shawn Green, pro se, Elmira, NY
 4
 5   For Defendant-Appellees:         Patrick J. Walsh, Assistant Solicitor General, for
 6                                    Andrew M. Cuomo, Attorney General of the State of
 7                                    New York, New York, NY
 8   ________________________________________________
 9
10           Appeal from the United States District Court for the Southern District of New York
11
12   (Griesa, J.).
13
14           ON CONSIDERATION WHEREOF, it is hereby ORDERED, ADJUDGED, and

15   DECREED that the judgment of the district court is REMANDED.

16           Plaintiff Shawn Green, pro se, a prisoner serving a New York State sentence, appeals

17   from a judgment of the United States District Court for the Southern District of New York

18   (Griesa, J.), dismissing his suit under 42 U.S.C. § 1983 against various correctional officers and

19   staff. We assume the parties’ familiarity with the underlying facts, the procedural history of the

20   case, and the issues on appeal.

21           As an initial matter, defendants argue that we lack jurisdiction over this case because

22   Green’s notice of appeal was untimely. However, the notice is dated within thirty days after the

23   district court’s judgment was entered, and defendants have made no showing that it was not

24   delivered to prison authorities until later. See Fed. R. App. P. 4(a)(1); Houston v. Lack, 487 U.S.

25   266, 276 (1988) (holding that, in the context of prisoner litigation, delivery to prison authorities

26   constitutes filing). We cannot conclude that the notice was untimely.

27           We turn, then, to the district court’s grant of the motion to dismiss. We cannot discern

28   the basis for the district court’s judgment. The court stated that it thoroughly reviewed the

                                                      -2-
 1   complaint and documents attached thereto and found that “most of the violations alleged do not

 2   rise to the level of constitutional violations.” The court, however, neither identified which of the

 3   claims failed to state a constitutional claim, nor explained the basis for that conclusion, nor

 4   explained why the remainder of the claims were dismissed.

 5           The decision is “too spare to serve as a basis for . . . review.” Beckford v. Portuondo, 234

 6   F.3d 128, 130 (2d Cir. 2000). We therefore remand, asking the court to clarify the basis for its

 7   decision. Within ten days of the decision of the district court, any party to the proceedings may

 8   restore jurisdiction to this panel by giving notice to the Clerk of the Court. See United States v.

 9   Jacobson, 15 F.3d 19, 22 (2d Cir. 1994).

10           We recognize that the brevity of the district court’s decision likely reflects the court’s

11   appreciation of the substantial judicial resources that have been expended adjudicating “at least 50

12   state and federal lawsuits . . . filed [by this plaintiff] in the past ten years.” Green v. McLaughlin,

13   et al., No. 07-0263, slip op. at 5 (S.D.N.Y. March 31, 2008). We sympathize with the court’s

14   frustration and require only a brief statement of the grounds of dismissal, sufficient to enable us to

15   pass on the appeal. We note finally that a district court is not powerless to defend itself against a

16   litigant “improperly using the federal . . . courts” to “wag[e] an attack on the . . . prison system.”

17   Id. The court may enjoin a litigant who exhibits a history of vexatious litigation from filing further

18   actions without leave of the court, where it determines that the litigant “is likely to continue to

19   abuse the judicial process and harass other parties.” Safir v. United States Lines, Inc., 792 F.2d

20   19, 24 (2d Cir. 1986) (setting forth five factors a district court should consider when determining

21   whether to restrict a litigant’s future access to the courts).


                                                       -3-
1          For the foregoing reasons, the action is hereby REMANDED to the district court for

2   further proceedings.

3

4                                                 FOR THE COURT:
5                                                 CATHERINE O’HAGAN WOLFE, CLERK
6
7




                                                 -4-